Opinión disidente emitida por la
Juez Asociada Señora Rodríguez Rodríguez.
Disiento de la decisión que hoy anuncia este Tribunal porque entiendo que el proceso de “subasta gubernamental híbrido” que ha creado la mayoría no encuentra apoyo ni en la reglamentación ni en la legislación aplicable. Tampoco encuentra eco en nuestra jurisprudencia anterior sobre los procesos de subasta gubernamental.
Soy del criterio que el relajamiento de los procesos de subastas que se avala en la opinión es contrario a lo que ha sido siempre nuestro norte a la hora de evaluar estos procedimientos que, como sabemos, son: evitar la corrupción, el favoritismo, el dispendio y la prevaricación, para proteger de esta forma los intereses de los ciudadanos y salvaguardar el erario.
Por no estar conforme con haber legislado un procedimiento híbrido de subasta, al margen de una legislación en tal sentido, disiento del curso mayoritario.